" Case 2:19-cr-04169-RB Document1 Filed 08/02/19 Page 1 of 2

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America
Vi

Case No: Grn} oh S7/

Erik Ramon GUTIERREZ-Hernandez

ee eee

 

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of July 31, 2019 in the county of Grant in the State and District of New Mexico, the defendant violated 8

U.S.C. §1326(a)(1)/(b)(1 (Re-Entry After Deport Felon), an offense described as follows:

an alien, who had been previously arrested and deported from the United States, subsequent to being convicted of a
felony, to wit: Re-Entry of a Deported Alien, and who had not received the consent of the appropriate authority of the
United States to reapply for admission into the United States, was found in the United States, being willfully in the United
States unlawfully.

This criminal complaint is based on these facts:
On July 31, 2019 Agents of the Lordsburg, New Mexico Border Patrol Station encountered the defendant in Grant
County, New Mexico. The defendant was questioned as to his citizenship to which he stated that he was a citizen of
Mexico illegally present in the United States. The defendant did not cross through a lawful Port of Entry; therefore, he
was not admitted or paroled by an Immigration Officer. Immigration checks revealed that the defendant was last removed
on or about September 13, 2018 from the United States to Mexico through Laredo, TX. There is no evidence to show that
the defendant has applied for or received permission from the proper authorities to be or remain in the United States.

—<] Continued on the attached sheet.

fr

J Complainant's signature

Jason Kempton Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: August 2, 2019

 

 

   
   

Judge's signature

STEP M. VIDMAR
City and state: Las Cruces, N.M. U.S. MAGISTRATE JUDGE

Printed name and title

 
‘ Case 2:19-cr-04169-RB Document1 Filed 08/02/19 Page 2 of 2

CONTINUATION OF CRIMINAL COMPLAINT

STATE AND DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA

V.
Erik Ramon GUTIERREZ-Hernandez

Continuation of Statement of Facts:

Criminal record checks revealed that the defendant was convicted of 8 USC 1326 (a)(b) Re-Entry of a Deported Alien on
February 23, 2018 in the United States District Court. There is no evidence to show that the defendant has applied for or
received permission from the proper authorities to be or remain in the United States.

Continuation of Statutory Lanquage:

HA i"

Signatére Bf Sudicial Officer Signature of Complainant

 

Kempton, Jason
